Case 9:18-cv-80176-BB Document 304 Entered on FLSD Docket 11/21/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

          plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                            DR. WRIGHT’S MOTION
       FOR ADDITIONAL PAGES TO OBJECT TO MAGISTRATE REINHART’S ORDER

          Dr. Wright respectfully requests that the Court grant him ten additional pages to object to

  Magistrate Reinhart’s order [D.E. 277] (the “Order”). In support of this request, Dr. Wright states

  as follows:

          1.      The 29-page Order is the result of a two-day evidentiary hearing where four

  witnesses provided testimony and where the Court considered 49 exhibits.

          2.      The Order makes multiple findings of fact based on that testimony and evidence and

  imposes drastic sanctions that impinge on Dr. Wright’s due process rights.

          3.      Dr. Wright submits that the 20-page limit imposed by Local Rule 7(1)(c)(2) is

  insufficient to address all of the Magistrate’s findings, to make an adequate record, and to fully brief

  the Court as to the bases for his objection.

          4.      For the good reasons stated above, Dr. Wright respectfully requests that he be

  permitted a total of 30 pages, not including cover page and signature block, to object to the Order.
Case 9:18-cv-80176-BB Document 304 Entered on FLSD Docket 11/21/2019 Page 2 of 2



                        CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the movant has conferred with

  all parties affected by the relief sought in this motion. Plaintiffs do not oppose the relief sought.


                                                      Respectfully submitted,

                                                      RIVERO MESTRE LLP
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: zmarkoe@riveromestre.com
                                                      Email: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734

                                    CERTIFICATE OF SERVICE

         I certify that on November 21, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.



                                                                 /s/ Andres Rivero_______
                                                                 ANDRES RIVERO
                                                                 Florida Bar No. 613819




                                                     2
